Citation Nr: 1531953	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-47 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1982. 

This appeal is before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran did not have a hearing loss disability at the time of his September 2008 claim for benefits and has not had one at any time since.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter dated in October 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained.  While the Veteran identified private treatment records in a September 2008 statement, he did not provide an address for the provider; the RO, in its October 2008 letter, requested that the Veteran provide this address so that records from the provider could be obtained, but the Veteran did not do so.

Also, VA scheduled the Veteran for an audiological examination in December 2008, and again in June 2014, but the Veteran did not report to either.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); but see 38 C.F.R. § 3.655(b) (when a claimant fails to report for an examination that is scheduled in conjunction with an original compensation claim, the claim is rated based on the evidence of record).

Accordingly, the AOJ was precluded from pursuing further action to obtain the Veteran's identified records, or provide a VA audiological examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a claimant is not always a "one-way street," and a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence). 

Furthermore, in his December 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  Such hearing was scheduled for April 30, 2015, the Veteran was sent notice of such hearing, but he did not report to it.  Accordingly, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d).

The Board notes that, beginning in September 2009, VA correspondence to the Veteran at his most recent address of record began to be returned as undeliverable.  Since then, VA has made numerous efforts to contact the Veteran and to identify any new, current address.  Such attempts have included: attempting to call the Veteran in April 2010; attempting to obtain a forwarding address from the United States Postal Service in November 2011; requesting his address from the Social Security Administration in November 2011 and March 2013; searching online address listings; and requesting a valid address from the Veteran's representative in January and April 2012 letters.  None of these attempts has been successful.  "In the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect a significant shift in audiological thresholds on testing from the time of the Veteran's February 1980 examination for entry into service and that of his January 1982 examination for separation from service; in this regard, on January 1982 separation examination, the Veteran's left ear was even shown to have manifested a hearing loss disability under the 38 C.F.R. § 3.385 criteria.  However, as discussed above, despite VA's efforts to provide a hearing examination to the Veteran, there are no audiological testing results of record reflecting a hearing loss disability under the regulatory criteria since the period beginning the date of the Veteran's September 2008 service connection claim, or at any other time post-service.  

Service connection requires the existence of a present disability, and the evidence does not show that the Veteran had a hearing loss disability at the time of his September 2008 claim for benefits or has had one at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


